                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

 TEAM WORLDWIDE CORPORATION,                       §
                                                   §
                Plaintiff,                         §
        v.                                         §
                                                   §
                                                   §
 ACADEMY, LTD D/B/A ACADEMY                                 Case No. 2:19-cv-00092-JRG-RSP
                                                   §
 SPORTS + OUTDOORS,                                         LEAD CASE
                                                   §
                                                   §
 ACE HARDWARE CORPORATION,                                  Case No. 2:19-cv-00093-JRG-RSP
                                                   §
                                                   §
 AMAZON.COM, INC and
                                                   §        Case No. 2:19-cv-00094-JRG-RSP
 AMAZON.COM LLC,
                                                   §
                                                   §
 BED BATH & BEYOND INC.,                                    Case No. 2:19-cv-00095-JRG-RSP
                                                   §
                                                   §
 COSTCO WHOLESALE
                                                   §        Case No. 2:19-cv-00096-JRG-RSP
 CORPORATION,
                                                   §
                                                   §
 DICK’S SPORTING GOODS, INC.,                               Case No. 2:19-cv-00097-JRG-RSP
                                                   §
                                                   §
 THE HOME DEPOT, INC.,                                      Case No. 2:19-cv-00098-JRG-RSP
                                                   §
                                                   §
 MACY’S, INC. and MACY’S.COM, LLC,
                                                   §        Case No. 2:19-cv-00099-JRG-RSP
                                                   §
                                                   §
 TARGET CORPORATION and TARGET
                                                   §        Case No. 2:19-cv-00100-JRG-RSP
 BRANDS, INC.,
                                                   §
                                                   §
 SEARS, ROEBUCK AND CO., SEARS
                                                   §
 HOLDINGS CORPORATION, and                                  Case No. 2:20-cv-00006-JRG-RSP
                                                   §
 TRANSFORM HOLDCO LLC,                                      CONSOLIDATED CASES
                                                   §
                Defendants.                        §

                        FIRST AMENDED DOCKET CONTROL ORDER

       In accordance with the scheduling conference held in this case, it is hereby ORDERED that

the following schedule of deadlines is in effect until further order of this Court:
  Old Deadline             New Deadline                               Event
  (Dkt. No. 33)
 April 5, 2021                                  *Jury Selection – 9:00 a.m. in Marshall, Texas

 March 8, 2021                                  * If a juror questionnaire is to be used, an
                                                editable (in Microsoft Word format)
                                                questionnaire shall be jointly submitted to the
                                                Deputy Clerk in Charge by this date.1

 March 1, 2021                                  *Pretrial Conference – 9:00 a.m. in Marshall,
                                                Texas before Judge Roy Payne

 February 22,                                   *Notify Court of Agreements Reached During
 2021                                           Meet and Confer

                                                The parties are ordered to meet and confer on
                                                any outstanding objections or motions in limine.
                                                The parties shall advise the Court of any
                                                agreements reached no later than 1:00 p.m. three
                                                (3) business days before the pretrial conference.


 February 22,                                   *File Joint Pretrial Order, Joint Proposed Jury
 2021                                           Instructions, Joint Proposed Verdict Form,
                                                Responses to Motions in Limine, Updated
                                                Exhibit Lists, Updated Witness Lists, and
                                                Updated Deposition Designations

 February 16,                                   *File Notice of Request for Daily Transcript or
 2021                                           Real Time Reporting.

                                                If a daily transcript or real time reporting of
                                                court proceedings is requested for trial, the party
                                                or parties making said request shall file a notice
                                                with the Court and e-mail the Court Reporter,
                                                Shelly Holmes, at                                 a
                                                shelly_holmes@txed.uscourts.gov.




1 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
in Advance of Voir Dire.


                                             -2-
  Old Deadline             New Deadline                                Event
  (Dkt. No. 33)
 February 16,                                     File Motions in Limine
 2021
                                                  The parties shall limit their motions in limine to
                                                  issues that if improperly introduced at trial
                                                  would be so prejudicial that the Court could not
                                                  alleviate the prejudice by giving appropriate
                                                  instructions to the jury.

 February 16,                                     Serve Objections         to   Rebuttal    Pretrial
 2021                                             Disclosures

 February 9, 2021                                 Serve Objections to Pretrial Disclosures; and
                                                  Serve Rebuttal Pretrial Disclosures

 January 29, 2021                                 Serve Pretrial Disclosures (Witness List,
                                                  Deposition Designations, and Exhibit List) by
                                                  the Party with the Burden of Proof

 January 22, 2021                                 *Response to Dispositive Motions (including
                                                  Daubert Motions). Responses to dispositive
                                                  motions that were filed prior to the dispositive
                                                  motion deadline, including Daubert Motions,
                                                  shall be due in accordance with Local Rule CV-
                                                  7(e), not to exceed the deadline as set forth in
                                                  this Docket Control Order.2 Motions for
                                                  Summary Judgment shall comply with Local
                                                  Rule CV-56.

 January 8, 2021                                  *File Motions to Strike Expert Testimony
                                                  (including       Daubert        Motions)

                                                  No motion to strike expert testimony (including
                                                  a Daubert motion) may be filed after this date
                                                  without leave of the Court.




2 The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.


                                                -3-
 Old Deadline      New Deadline                        Event
 (Dkt. No. 33)
January 8, 2021                    *File Dispositive Motions

                                   No dispositive motion may be filed after this
                                   date without leave of the Court.

                                   Motions shall comply with Local Rule CV-56
                                   and Local Rule CV-7. Motions to extend page
                                   limits will only be granted in exceptional
                                   circumstances. Exceptional circumstances
                                   require more than agreement among the parties.

December 21,                       Deadline to Complete Expert Discovery
2020

December 7,                        Serve Disclosures     for   Rebuttal    Expert
2020                               Witnesses

November 16,                       Serve Disclosures for Expert Witnesses by the
2020                               Party with the Burden of Proof

November 6,                        Deadline to File Motions to Compel
2020

October 30, 2020                   Deadline to Complete Fact Discovery


October 20, 2020                   Comply with P.R. 3-7 (Opinion of Counsel
                                   Defenses)

September 29,                      *Claim Construction Hearing – 9:00 a.m. in
2020                               Marshall, Texas before Judge Roy Payne

September 15,                      Comply with P.R. 4-5(d) (Joint Claim
2020                               Construction Chart)

September 8,                       Comply with P.R. 4-5(c) (Reply Claim
2020                               Construction Brief)

September 1,                       Comply with P.R. 4-5(b) (Responsive Claim
2020                               Construction Brief)




                                  -4-
  Old Deadline          New Deadline                            Event
  (Dkt. No. 33)
 August 18, 2020                            Comply with P.R. 4-5(a) (Opening Claim
                                            Construction Brief) and Submit Technical
                                            Tutorials (if any)

                                            Good cause must be shown to submit technical
                                            tutorials after the deadline to comply with P.R.
                                            4-5(a).

 August 25, 2020                            Deadline to Substantially Complete Document
                                            Production and Exchange Privilege Logs

                                            Counsel are expected to make good faith efforts
                                            to produce all required documents as soon as
                                            they are available and not wait until the
                                            substantial completion deadline.

 August 4, 2020                             Comply with P.R. 4-4 (Deadline to Complete
                                            Claim Construction Discovery)

 July 28, 2020                              File Response to Amended Pleadings

 July 14, 2020                              *File Amended Pleadings

                                            It is not necessary to seek leave of Court to
                                            amend pleadings prior to this deadline unless
                                            the amendment seeks to assert additional
                                            patents.

 July 7, 2020                               Comply with P.R. 4-3            (Joint   Claim
                                            Construction Statement)

 June 23, 2020                              Comply with P.R. 4-2 (Exchange Preliminary
                                            Claim Constructions)

 June 9, 2020                               Comply with P.R. 4-1 (Exchange Proposed
                                            Claim Terms)

 May 25, 2020                               Comply with Standing Order Regarding
                                            Subject-Matter Eligibility Contentions3


3 http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf           [https://perma.cc/RQN2-
YU5P]


                                          -5-
  Old Deadline            New Deadline                                Event
  (Dkt. No. 33)
 May 25, 2020                                    Comply with      P.R. 3-3 & 3-4 (Invalidity
                                                 Contentions)

 March 18, 2020      April 1, 2020               *File Proposed Protective Order and Comply
                                                 with Paragraphs 1 & 3 of the Discovery Order
                                                 (Initial and Additional Disclosures)

                                                 The Proposed Protective Order shall be filed as
                                                 a separate motion with the caption indicating
                                                 whether or not the proposed order is opposed in
                                                 any part.

 April 2, 2020       April 16, 2020              Join Additional Parties


 March 31, 2020                                  Comply with P.R. 3-1 & 3-2 (Infringement
                                                 Contentions)
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.



                              ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.




                                               -6-
        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,




                                                 -7-
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.
         SIGNED this 3rd day of January, 2012.
        SIGNED this 18th day of March, 2020.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE




                                              -8-
